Citation Nr: 1313939	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-36 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle disorders, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from April 1970 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).


FINDINGS OF FACT

1.  The Veteran filed an original claim for service connection for a disability relating to his feet in April 1973.

2.  In a December 1973 rating decision, the RO denied service connection for pes planus on the basis that the condition pre-existed service and was not aggravated during service.  

3.  In February 1974, the Veteran's official service treatment records were received and associated with his claims file.

4.  In March 2010, the Veteran submitted copies of official service records from May 1970, which demonstrates that he was placed on no running, marching or physical training for two days, and from May 1972, which demonstrates that he placed on limited duty in that he should not run due to foot problems falling arches.

5.  The Veteran was noted upon entry examination in July 1969 to have non-symptomatic pes planus.

6.  On separation examination in March 1973, the Veteran was noted to have advanced bilateral pes planus.

7.  There is no clear and unmistakable evidence that the Veteran's bilateral pes planus was not aggravated beyond the natural progression of the disability during service.

8.  The medical evidence establishes that the Veteran currently has bilateral ankle disorders, including bilateral tibialis posterior tenosynovitis with post traumatic tendon dysfunction, bilateral peroneal tenosynovitis and bilateral ankle impingement syndrome, which are proximately due to or the result of his bilateral pes planus.


CONCLUSIONS OF LAW

1.  The December 1973 rating decision that denied service connection for pes planus is not final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.156(c), 3.160(d), 20.201, 20.302 (2012).

2.  The Veteran's pre-existing bilateral pes planus was aggravated during his active military service.  38 U.S.C.A. §§ 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2012).

3.  The Veteran's bilateral ankle disorders are proximately caused by or due to his bilateral pes planus.  38 U.S.C.A. §§ 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claims for service connection for bilateral pes planus and bilateral ankle disorders, which represents a complete grant of the benefits sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); See Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker at 1334.

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. at 1335-36.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id. at 1336-39. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

I.  Service Connection for Bilateral Pes Planus

Initially, the Board notes that it must address the question of whether there is a final prior decision on this issue.  The Veteran was discharged from active duty April 20, 1973.  An application for compensation, VA Form 21-526e, was received by the RO in Boston, Massachusetts, with an initial date stamp of April 8, 1973 (i.e., prior to the Veteran's actual discharge from active duty).  At the time, the record reflects that attempts to obtain the Veteran's service treatment records were not successful; however, there are handwritten notes in the claims file that there was no evidence of treatment of symptomatic pes planus in service.  In a December 1973 rating decision, the RO denied service connection for pes planus stating that there was no record of any in-service treatment for a condition of the feet and, at the time of separation from active duty, physical examination showed normal feet with history of feet problems, bilateral pes planus.  Thus, the RO denied the claim on the basis that his pes planus pre-existed service and was not aggravated therein.

Generally, rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  That, however, does not end the query in this case.

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304. Thus, "new" evidence means existing evidence not previously submitted to agency decision makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of 38 C.F.R. § 3.156 (which requires the submission of new and material evidence to reopen a previously final denial of a claim for service connection).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease.  38 C.F.R. § 3.156(c)(1).  Records that are not included are records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).  

The claims file contains a Service Department Records Envelope.  Although the envelope itself is not date stamped as to when it was received, there is a VA Form 3230 that is time stamped February 20, 1974 from VA's Records Development Division that indicates this is in compliance with a request for Standard Forms 88 and 89.  These records contain the Veteran's entrance and separation examination reports in addition to other clinical records typically included in the service treatment records.  Both examination reports note the Veteran's pes planus.  Despite it appearing that receipt of this evidence was not until after the December 1973 rating decision was issued, there was no readjudication of the Veteran's claim.  

Furthermore, the Board notes that, in March 2010, the Veteran submitted copies of two Individual Sick Slips, DD Form 689, from May 1970 and May 1972.  The May 1970 DD Form 689 indicates the Veteran was placed on no running, marching or physical training for two days but it does not indicate the reason why.  The May 1972 DD Form 689, however, shows the Veteran was placed on limited duty and says, "If patient can run, if not he shouldn't due to foot problems, falling arches."  

The Board finds that these records were clearly in existence at the time of the December 1973 rating decision and that VA could have obtained them if it had waited a sufficient amount of time or asked the Veteran to provide copies of any records he had in his possession, which it did not.  Furthermore, these records are clearly relevant to the Veteran's claim because they note the Veteran's bilateral pes planus.

Based on the receipt of these official service records subsequent to the issuance of the December 1973 rating decision denying the Veteran's initial claim for service connection for pes planus, the Board finds that the December 1973 rating decision is not final pursuant to 38 C.F.R. § 3.156 (b) and (c) as new and material service records were received within one year.  Furthermore, pursuant to 38 C.F.R. § 3.156(c), the Veteran is entitled to his claim be considered on the merits because of the submission of new service records that were not previously considered.  Consequently, the Board finds that the Veteran is not required to submit new and material evidence to reopen the prior denial but rather he is entitled to consideration of his claim on the merits.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The initial question that must be resolved in this case is whether the Veteran's bilateral pes planus pre-existed his entry into active military service in 1970.  

In this case, the Veteran's pre-induction medical examination conducted in July 1969 noted the existence of "pes planus, N.S.", which the Board reads to mean that his pes planus was non-symptomatic.  Therefore, the Veteran is not entitled to the presumption of soundness for this condition was noted upon entry.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest)  that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b)(1). Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).
 The United States Court of Appeals for Veterans Claims (CAVC) has held that when a disability has improved in one respect but has been made worse in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As previously noted, the Veteran's pes planus was noted at the time of his service pre-induction examination conducted in July 1969; however, this condition was noted to be non-symptomatic.  The Veteran claims that this condition worsened in service due to running, marching and physical training.  In support of his claim, he submitted copies of two Individual Sick Slips, DD Form 689, from May 1970 and May 1972.  The May 1970 DD Form 689 indicates the Veteran was placed on no running, marching or physical training for two days but it does not indicate the reason why.  Thus, that DD Form 689 is not very relevant in determining whether there was an increase in the Veteran's preexisting non-symptomatic pes planus during service.  The May 1972 DD Form 689, however, shows the Veteran was placed on limited duty and says, "If patient can run, if not he shouldn't due to foot problems, falling arches."  This record clearly shows that the Veteran was suffering from symptomatic pes planus that was sufficient to place him on limited duty, i.e., restriction in running.  Furthermore, the Board notes that the Veteran's separation examination report from March 1973 shows that the examiner identified as a defect "bilateral pes planus - advanced."  There is also a hand written note of "feet problems" under the history section.  

Furthermore, the Veteran has provided testimony that he was provided leather inserts while in service although they did not work, and that he still has those in his possession.

The Board finds this evidence is sufficient to raise a reasonable doubt that the Veteran's preexisting non-symptomatic bilateral pes planus worsened in severity during active duty since it demonstrates that the Veteran had asymptomatic pes planus upon entry, that it became symptomatic during service and that, upon separation, was characterized as "advanced."  The Board will, therefore, give the Veteran the benefit of the doubt that his bilateral pes planus was aggravated during his active service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (After considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.).  

The Board further finds that there is no clear and unmistakable evidence that the increase in severity of the Veteran's bilateral pes planus during service was due to the natural progression of the condition.  From the Veteran's own testimony, it was only during periods of time during his active duty that he was required to do physical training such as running and marching that his feet gave him the most problems leading to the conclusion that, but for the physical training, his pes planus would not have undergone a worsening in severity.  Consequently, the evidence actually is in conflict with a finding that the worsening of the Veteran's pes planus was due to the natural progression of the condition.

In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral pes planus is warranted as having been aggravated during his active military service.

II.  Service Connection for Bilateral Ankle Disorders

The Veteran claims he has bilateral ankle conditions that are due to his bilateral pes planus.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The evidence demonstrates that the Veteran has been evaluated by both VA and private physicians for complaints of bilateral ankle pain.  A September 2010 private treatment note shows the Veteran was assessed to have bilateral pes planus likely causing malalignment and pain in both ankles.  The report of a private orthopedic consultation from August 2012 demonstrates that, in addition to bilateral pes planus, the Veteran had evidence of posterior tibialis insufficiency and lateral impingement signs.  He was prescribed bilateral double upright ankle-foot orthosis  (AFO) with locked ankle, inside T-strap and rigid rocker sole for bilateral painful rigid pes planus with posterior tibialis insufficiency and lateral impingement/peroneal tendonitis.  

A January 2013 VA Podiatry consultation report shows the Veteran was assessed to have bilateral tibialis posterior tenosynovitis with post traumatic tendon dysfunction, bilateral peroneal tenosynovitis secondary to compensation, and bilateral lateral ankle impingement syndrome in addition to his bilateral pes planus.  The Veteran reported he did not follow through with getting the AFO braces because he lost his job shortly after that appointment; however, he was not interested in getting the AFO braces or surgery at this time.  Instead, he was ordered ASO Laced Up ankle braces from prosthetics to stabilize his ankles.  He was also seen in prosthetics for custom molded amfit orthotics.  He was advised to ice and elevate his feet and ankles as needed and to continue using Ibuprofen for pain as needed.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence, including the present medical records along with the Veteran's statements and testimony, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed bilateral ankle disorders (i.e., bilateral tibialis posterior tenosynovitis with post traumatic tendon dysfunction, bilateral peroneal tenosynovitis secondary to compensation, and bilateral lateral ankle impingement syndrome) are proximately due to or the result of his bilateral pes planus.  There is no evidence directly against such a finding and the available evidence suggests that there is a causal connection between the Veteran's pes planus and his bilateral ankle disorders.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's bilateral ankle disorders of bilateral tibialis posterior tenosynovitis with post traumatic tendon dysfunction, bilateral peroneal tenosynovitis secondary to compensation, and bilateral lateral ankle impingement syndrome as secondary to his bilateral pes planus, which has been also service-connected in this decision.

ORDER

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for bilateral ankle disorders to include bilateral tibialis posterior tenosynovitis with post traumatic tendon dysfunction, bilateral peroneal tenosynovitis secondary to compensation, and bilateral lateral ankle impingement syndrome is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


